DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. Claims 1-2 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/18/2021 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
Claims 1-2 are allowed over the prior art of record.
Regarding claim 1: the prior of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…a controller; and a plurality of battery modules each having a secondary battery, the battery modules being configured to be connected in series, according to a gate drive signal from the controller, to provide series connection, each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection, wherein the controller is configured to sequentially connect each of the battery modules to a current sensor, estimate an internal resistance of each battery module disconnected from the series connection by the disconnecting device, from a module voltage of the battery module before the battery module is disconnected from the series connection, a module voltage immediately after the battery module is disconnected, and a module current delivered from the battery module, wherein the controller is configured to estimate the module current, from an output current delivered from the power supply system and an ON-duty set for the battery module…”
Regarding claim 2, the prior art of record fails to teach or reasonably suggest, a power supply system comprising, among other patentable features, “…a controller; and Page 2 of 4Appl. No. 16/657,969Reply to July 19, 2021 Final Office ActionOctober 18, 2021a plurality of battery modules each having a secondary battery, the battery modules being configured to be connected in series, according to a gate drive signal from the controller, to provide series connection, each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection, wherein the controller is configured to sequentially connect each of the battery modules to a current sensor, estimate an internal resistance of each battery module connected to the series connection, from a module voltage of the battery module before the battery module is connected to the series connection from a state in which the battery module is disconnected from the series connection by the disconnecting device, a module voltage immediately after the battery module is connected to the series connection, and a module current delivered from the battery module, wherein the controller is configured to estimate the module current, from an output current delivered from the power supply system and an ON-duty set for the battery module…”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,654,495 to Tinglow et al., (Tinglow) discloses the general state of the art regarding a battery energy storage system with short circuit protection, and method.
USPAT 7,516,726 to Esaka et al., (Esaka) discloses the general state of the art regarding a battery device, internal combustion engine system including battery device, and motor vehicle equipped with internal combustion engine system.
US 2021/0083485 to SUNG discloses the general state of the art regarding an apparatus and method for battery module balancing.
US 2015/0194707 to Park discloses the general state of the art regarding a battery pack, 
energy storage system including the battery pack, and method of operating the battery pack.
US 2013/0181514 to Ikeda et al., (Ikeda) discloses the general state of the art regarding a power source apparatus.
US 2010/0121511 to Onnerud et al., (Onnerud) discloses the general state of the art regarding a Li-ion battery array for vehicle and other large capacity applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 23, 2021